DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
In view of the Appeal Brief filed on 11/8/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 11/8/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 over Sato in view of Satou, Claim 9 over Sato in view of Satou and Pinkerton, Claims 10-12 over Sato in view of Satou and Tang have been fully considered and are persuasive.  Specifically, prior art Sato teaches a method drawn to a method of making uniform droplets, and therefore, it would not have been obvious to one of ordinary skill in the art to modify the method in 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to “[a] method of operating an ejector of liquid material to form spherical particles” then recites two steps drawn to forming droplets by ejecting the liquid material through an orifice.  The claim does not recite a step drawn to solidification such as drying, curing, or cooling, does not limit the composition of the material, and does not set out whether the droplets constitute or subsequently form the “particles.”  Therefore, it is unclear if the limitation “spherical particle” relates to the shape of the ejected droplets or a subsequent form of said droplets and unclear what state of matter is required by the term “spherical particle.”  For the purposes of examination, the term “spherical particles” is interpreted to include liquid and/or solid particles and thus includes liquid droplets naturally forming a spherical shape after ejection due to surface tension.
Claim 1 also recites in line 3, “an orifice area defining at least one orifice” then recites in lines 3-5, “an actuator response to a voltage signal for causing material to be ejected from the crucible through 
Claim 4 recites “receiving a request for the ejector to create a predetermined amount of a mixture of droplets of the first predetermined size and the second predetermined size.”  The sequence of the step required by Claim 4 is indefinite.  Specifically, it is unclear if the step of “receiving the request” occurs before the claim 1 steps of “applying a voltage signal of a first type…” and “applying a voltage signal of a second type…” and thus corresponds to the droplets caused to be ejected in said claim 1 steps, or is drawn to a subsequent step resulting in additional ejection of material droplets.
Claim 7 substantially repeats the limitations of Claim 6, from which it depends, then recites “sequentially and repeatedly.”  It is unclear what step or steps are required by the limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 requires “wherein the orifice area defines a first orifice having a first diameter at an end from which the material droplet is ejected and a second orifice having a second diameter at an end from which the material .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2017/0087632).
With respect to Claim 1, the claim is drawn to “A method of operating an ejector of liquid material to form spherical particles,” however, the claim only recites steps of ejecting liquid material through an orifice to form a droplet, does not include a step drawn to solidification such as drying, curing, or cooling, and does not limit the composition of the material.  Thus, the claimed “particles” are interpreted to include liquid and/or solid particles, wherein the material making up the particles comprises any material capable of performing the method.
Mark teaches a method of molten metal jetting for additive manufacturing, the method comprising operating a jetting apparatus (i.e. ejector) of liquid metal material to form spherical droplets (thus teaching the formation of at least intermediate spherical particles prior to contacting a build surface) wherein the ejector comprises a melt reservoir and/or crucible (wherein either or both elements are deemed to constitute the claimed “crucible,” the term interpreted as a structure capable of containing a liquid material) for retaining liquid metal material, a structure associated with the crucible/reservoir including an orifice area defining at least one orifice, and a kinetic driver (i.e. actuator) which may comprise a piezoelectric actuator responsive to control signals causing the liquid metal material to be ejected from the crucible/reservoir through the at least one orifice. (para. 2,7-9, 35, 39-54, 61; Figs. 1-17).
Mark thus teaches controlling an actuator to eject a liquid metal material through the at least one orifice via an electrical signal and further teaches that droplet ejection (drop on demand) may be controlled by “[p]ulse length, amplitude, frequency, and/or modulation may be tuned to form a signal 207 to deliver modulated single droplets 206 of molten metal through orifice 202.” (para. 45-46). Thus, 
Additionally, Mark teaches tailoring an electrical/voltage signal to control droplet size. (para. 45). Mark teaches embodiments comprising a plurality of nozzles (orifices) and/or printheads wherein if a nozzle or printhead becomes clogged neighboring nozzles may compensate for the defect by increasing or decreasing droplet size. (para. 59-60).  Also, droplet parameters, including size, may be tailored to prevent excessive buildup and/or maximize droplet packing density. (para. 61).  Accordingly, it would have been obvious to one of ordinary skill in the art to carry out a method sequence comprising supplying a voltage signal of a first type to the actuator causing a material droplet of a first predetermined size to be ejected through the at least one orifice (first orifice(s)), identifying a defect such a clogged second orifice/printhead near the first orifice(s), then applying a second type of voltage signal to the actuator causing a material droplet of a larger or smaller size to be ejected through the first orifice(s) in order to compensate for the identified defect. (para. 59-61).
With respect to Claim 2, Mark teaches controlling droplet size by tailoring voltage signals by adjusting one or more of pulse length (i.e. duration) and amplitude (para. 45-46; rejection of Claim 1 above).  Accordingly, it would have been obvious to one of ordinary skill in the art to select first type and second type of voltage signals for varying the size of the droplets by differing one or more of amplitude and duration, in order to control the droplet size and compensate for defects and/or improve packing density.
With respect to Claim 3, the limitation “quiet period” is interpreted as a period of time in which no droplet is ejected.  Mark teaches selecting voltage signals to provide drop on demand functionality, 
With respect to claims 4-5, Mark teaches receiving a request for the ejector to compensate for an error, such as a clogged nozzle/orifice, and create a predetermined mixture of droplets of the first and/or second size. (para. 59-61; rejection of Claim 1 above).  Thus, it would have been obvious to one of ordinary skill in the art to provide the necessary voltage signals to form the mixture of first and second droplet sizes by calculating how many voltage signals of the first type and second type are required to create the predetermined amount of the mixture of droplets, in order to provide the correct number and size of droplets.
With respect to Claims 6-7, Mark teaches a control system for controlling the ejector and teaches controlling droplet size by tailoring voltage signals by adjusting, for example, pulse length (i.e. duration). (para. 45-46, 54).  Accordingly, it would have been obvious to one of ordinary skill in the art to select first type and second type of voltage signals for varying the size of the droplets by differing the duration, in order to control the droplet size and overcome defects and/or improve packing density.  Furthermore, as Mark is drawn to building up an article by providing a plurality of spherical metal droplets to a build surface, it would have been obvious to one of ordinary skill in the art to select any number of first and second voltage signal durations, resulting in first and second size droplets, including sequential and repeated signals and resulting droplets, to form a desired structure, compensate for defects, and/or improve packing density. See also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  MPEP § 2144.04.
With respect to Claim 8, Mark teaches embodiments comprising an orifice area (e.g. first printhead) comprising a plurality of orifices as well teaching the use of multiple printheads, whereby each of the voltage signals of the first type and second type cause ejection of at least one material droplet from each orifice in the plurality of orifices in the orifice area. (para. 61; Figs. 12, 17).
With respect to Claim 9, Mark teaches a method comprising a plurality of orifices (see para. 61; Figs. 12-17; rejection of Claim 8 above) and further teaches selecting orifice geometry based on desired droplet properties and applications. (para. 52).  It would have been obvious to one of ordinary skill in the art to select one or more geometries, and thus, differing first and second diameters, in order to control one or more parameters such as droplet size, density, placement, and frequency.  See also MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	With respect to claims 10-11, Mark teaches wherein the material is, for example, aluminum (pure metal) or stainless steel (a metal alloy). (para. 35).
	With respect to Claim 12, Mark teaches ejecting the material within a print chamber and teaches maintaining an inert gas atmosphere in the print chamber to prevent oxidation, and thus, teaches causing the material droplet to be ejected into a pure inert gas atmosphere. (para. 7).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735